Citation Nr: 0406705	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to left-sided residuals of a cerebrovascular 
accident ("CVA"), to include left-sided weakness and left 
hand tremors.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of right CVA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from August 1978 to August 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The veteran provided testimony before the undersigned 
Veterans Law Judge in August 2003.  A transcript of this 
hearing is of record.

The issue of entitlement to service connection for left-sided 
residuals of a CVA is the only issue developed for appellate 
review.  However, at the hearing, the veteran's 
representative asserted that the RO has already granted 
service connection for left-sided residuals of the CVA and 
that what the appellant is seeking is a rating in excess of 
10 percent for these residuals, to include the assignment of 
separate ratings for impairment of the leg, hand, arm, and 
shoulder.  The representative argued that the issue certified 
on appeal is inextricably linked with the identification of 
the left-sided CVA residuals and the proper ratings to be 
assigned for the left-sided residuals.  The Board concurs 
with the arguments of the representative and will accordingly 
address these matters.


FINDINGS OF FACT

The veteran currently suffers from left-sided residuals of a 
CVA, to include weakness and hand tremors, that were incurred 
during her military service.


CONCLUSION OF LAW

Left-sided residuals of a CVA, to include weakness and hand 
tremors, were incurred in active duty.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Factual Background.  Service medical records reflect that the 
veteran suffered a right CVA in June 1979, probably secondary 
to a cerebral infarct.  The CVA affected her left leg, arm, 
and face.  

At the time of a December 1980 VA examination, the veteran 
complained of numbness and a burning sensation in her left 
arm and leg, as well as weakness in her left arm when lifting 
or carrying materials for "any significant length of time."  
She described not being able to turn the key in the door with 
her left hand as well as she could previously.  The 
aforementioned burning sensation was "generalized," and was 
more apparent in the left hand and foot.  On neurological 
examination, there seemed to be no difference between the 
right and left sides of the body with respect to light touch, 
pain, temperature or position.  Subjective response was one 
of hypoesthesia of a mild degree.  There were no cortical 
signs, and cranial nerves II through XII were completely 
normal.  In the examiner's opinion, there seemed to be some 
slight muscle weakness in the left hand and forearm.  This 
weakness was not apparent in the lower extremity.

A February 1981 rating decision granted service connection 
for "right CVA residuals."

A July 1987 VA outpatient report notes that the veteran had 
been depressed as a result of her left-sided pain, which 
"she ha[d] on and off as a residual of her 1979 CVA."  An 
August 1987 VA outpatient record reflects that the veteran 
gave a history of being well until 1979, when she woke up 
with severe left face, arm, and leg weakness, as well as 
sensory loss.  She reported some loss of tactile 
discrimination; temperature sensitivity on the left, 
especially in the arm; and slight weakness.  She reported 
having pain "all day."  

The veteran was afforded a VA examination in August 1989, 
when evaluations of her left shoulder, elbow, wrist, hip, 
knee, ankle, and lumbosacral spine were normal.  She was 
diagnosed, however, with cerebrovascular accident residuals.  

More recently, the veteran was afforded another VA 
examination in July 2002, when she reported that in 1979, she 
had a CVA that caused a weakness of the left side of her 
body.  Her body began to hurt in 1982, and in 1987, she was 
diagnosed with schizophrenia.  On examination, there was a 
disparity between her actual facial expression and what she 
believed she was doing.  For example, she felt as if she were 
smiling, but she was not.  The veteran had decreased 
blinking, mobility, Parkinson-like bradykinesia, and 
occasional resting tremor or tremulousness, especially in the 
upper left extremity.  In the opinion of the examiner, the 
veteran: 

developed neurological problems in 
1979 when she had a CVA while in 
the service and this caused 
weakness of the left side of her 
body and provides the neurologic 
background, that combined with her 
genetic illness [schizophrenia], 
caused her present disability.

The examiner continued:

The CVA that she had that caused 
weakness on the left side of her 
body has largely resolved in its 
effects but does complicate and 
is an aggravating factor in 
schizophrenia.  The Parkinsonism 
that she shows now is drug-
induced and is also a result of 
the schizophrenia.  So all these 
conditions, schizophrenia, 
stroke, Parkinsonism, though 
separate are connected.

At her August 2003 hearing, the veteran testified that when 
she suffered a CVA in 1979, she woke up with numbness on her 
left side, from head to toe.  She reported experiencing pain 
in her left side beginning in 1982, and that recently, she 
had had weakness in her left hand and a slight limp in her 
left leg.

Analysis.  The veteran contends that she currently suffers 
from left sided weakness, to include hand tremors, that were 
incurred during her military service as a result of her 1979 
CVA.  As noted above, the veteran was granted service 
connection for right CVA residuals in February 1981.  A VA 
examiner opined in July 2002 that the neurological damage the 
veteran suffered in 1979 as a result of a CVA caused the 
weakness of the left side of her body, and provides the 
neurologic background that, combined with her schizophrenia, 
has caused her present disability.  

Inasmuch as this opinion has associated the veteran's left-
sided symptomatology with the CVA suffered by the veteran 
during active duty, it serves to provide a positive 
correlation between the veteran's current disability and 
service.  Therefore, the Board concludes that the evidence is 
in favor of the veteran's claim for service connection for 
this disorder.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 
3.303, 3.306.

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's claim, any failure to fully comply 
with VCAA requirements would not be prejudicial to the 
veteran.


ORDER

Entitlement to service connection for left-sided residuals of 
a CVA, to include left-sided weakness and left hand tremors, 
is granted.


REMAND

The Board concludes that a VA examination is necessary to 
determine the exact nature and extent of the distinct 
disabilities resulting from the veteran's service-connected 
right CVA.  

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The veteran should be scheduled 
for an examination by an appropriate 
specialist to determine the nature 
and severity of the distinct 
disabilities comprising the veteran's 
left-sided residuals of a right CVA.  
The claims file must be made 
available to the examiner for review 
prior to the examination.  All tests 
deemed necessary should be conducted.  
The examination report should contain 
a full description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  
The examiner should also identify any 
neurological impairment associated 
with the left-sided residuals of the 
veteran's CVA.

2.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  Where 
appropriate, separate ratings should 
be assigned for left-sided residuals 
of the right CVA, to include left-
sided weakness and left hand tremors.  
If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case 
and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



